Citation Nr: 0406679	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypercalcinuria with recurrent stones, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable.

3.  Entitlement to an increased evaluation for perforated 
left tympanic membrane, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The appellant's service connected hypercalcinuria with 
stones is manifested by symptoms of frequent attacks of 
colic; the disability does not require catheter drainage and 
does not occur with infection (pyonephrosis) and impairment 
of kidney function.

3.  The appellant's service connected hemorrhoids are 
manifested by mild or moderate symptoms; the disability is 
not manifested by large hemorrhoids or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue 
evidencing frequent recurrences, or persistent bleeding with 
secondary anemia or with fissures.

4.  The appellant does not currently have a perforated left 
tympanic membrane disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not 
higher, for hypercalcinuria with recurrent stones have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1-4.3, 
4.7, 4.115b, Diagnostic Code 7509 (2003).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1-4.3, 4.7, 4.114, Diagnostic Code 7336 (2003).

3.  The criteria for a compensable evaluation for perforated 
left tympanic membrane have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.87, Diagnostic Code 
6211 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
August 2001 rating decision, the March 2002 Statement of the 
Case (SOC), and the March 2003 Supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO sent a letter to the veteran 
dated in May 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In regard to the letter, the RO directed the veteran 
to send in any additional information or evidence in support 
of his claim within a period of 60 days.  This deadline is in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   Moreover, development of the claim continued for 
approximately two years after the development letter was sent 
and the veteran advised via VA Form 21-4138, dated in July 
2003, that he had no additional evidence to furnish and 
desired expedited submission of his claim to the Board.

The veteran has twice been afforded a VA physical 
examination.  Review of the claims folder indicates that all 
adequately identified records have been associated with the 
file.  Based on the foregoing, the Board finds that in the 
circumstances of this case any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55  (1990).  If so, the claim is denied; if the evidence is 
in support of the claim, it is allowed.  Id.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2003).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).   Historically, 
the veteran was granted service connection for perforated 
left tympanic membrane and hemorrhoids by rating decision 
dated in July 1970; service connection for right ureteral 
stone was granted by rating decision dated in March 1971.  
Initial evaluations were completed at those times.  The 
veteran filed the claims currently on appeal for increased 
evaluation for service connected hypercalcinuria with 
recurrent stones, service connected hemorrhoids, and service 
connected perforated left tympanic membrane, in February 
2001. 

VA outpatient records show that the veteran underwent an 
endocrinology consult for kidney stone formation in February 
1999.  The note indicates the veteran had absorptive 
calciuria and low urine volumes.  Indicated treatment was 
thiazide diuretic and increase in urine volume.  It was noted 
that the veteran did not respond well to thiazide diuretic 
therapy because he continued to follow a high salt diet, 
which promotes calcuresis.  During the visit the veteran did 
not express interest in pursuing dietary therapy for his 
stone disease or in increasing his fluid intake.  The note 
indicates the provider would not reappoint the veteran to the 
clinic.  

The veteran underwent a nutrition consult in June 1999 for 
education on a low oxalate diet.  The provider advised the 
veteran to limit foods high in oxalate, sodium, and calcium, 
and to increase water intake.  The veteran was "somewhat 
receptive" to the information and agreed to limit some high 
oxalate foods.  He was encouraged to comply with all 
recommendations, as he had not done some in the past.  No 
follow-up was scheduled at that time.

The veteran underwent a compensation and pension physical 
examination (C&P exam) in July 2001.  The examiner noted that 
he did not have the veteran's "records" but he was able to 
pull some off of the computer.  Medical history reflects the 
veteran has had many, many calcium stones, mostly from his 
right kidney.  Treatment includes limiting dairy and all 
products containing calcium.  He has also had stones removed 
and has been on special medication to suppress stone 
formation.  He has presented to the Emergency Room frequently 
because of pain.  He still has some burning on urination.  
Currently, the veteran has gross hematuria.  The veteran has 
had hemorrhoids since 1966 with pain, itching, and bleeding.  
He experiences these symptoms daily and he has trouble with 
movement.  Treatment includes sitz baths and various 
ointments and creams.  The examiner opined the hemorrhoids 
need to be surgically fixed.

Physical examination revealed three fairly good-sized 
hemorrhoids approximately 1/4-centimeter (cm) size.  There was 
evidence of bleeding, but no indication of any fistulae or 
fissures.  The impression was hypercalciuria with multiple 
kidney stones with stones passing at the present time with 
gross hematuria.  Hemorrhoids produce daily pain, itching, 
burning, and bleeding; the veteran probably needs to have 
surgery to correct this.

The veteran also underwent a C&P exam for the ears, nose, and 
throat.  The veteran indicated most of his problem manifests 
in hearing loss.  Medical history showed an audiometric test 
from December 1998, which revealed perfect auditory 
thresholds on the right side and a minimal high frequency 
sensorineural hearing loss on the left.  Tympanometry 
revealed type A curves, which was consistent with an absence 
of perforation on either side of the tympanic membranes.  The 
Otologic examination revealed both tympanic membranes to be 
completely clear with no evidence of perforation on either 
side.  The 512 Hz (Hertz) tuning fork lateralized to the 
right side, but did not reverse on either side.  The 
diagnosis is no evidence of perforation involving either 
tympanic membrane (the left in particular).  The examiner 
stated that he was unaware of hearing loss over the last 21/2 
years, but if there was any, it was unrelated to chronic ear 
disease.

The veteran underwent an audiological evaluation in March 
2003.  The veteran reported a history of worsening hearing 
loss involving the left ear.  He complained of left recurrent 
tinnitus, which had increased in recent years, only in the 
left ear.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
10
10
20
30
LEFT
No data
10
10
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The otologic examination was unremarkable.  Both tympanic 
membranes were intact.  External auditory canals were normal.  
Tympanometry revealed normal type A curves with bilateral 
absent acoustic reflexes.  Speech reception threshold scores 
and discrimination scores were normal.  The diagnosis was 
left high-frequency sensorineural hearing loss.  The examiner 
commented there was no evidence of perforation involving the 
left tympanic membrane.  He opined that it is less likely 
than not that the veteran's current left high frequency 
hearing loss and tinnitus are related to military service.  
In this regard, he noted that these disorders occurred 
subsequent to separation from military service.

The veteran also underwent a genitourinary examination.  The 
examiner reviewed the claims file.  The veteran reported he 
has trouble with his hemorrhoids nearly every day.  He stated 
he has frequent bleeding and pain if he stands for over an 
hour or lifts very much.  The veteran's history also 
reflected kidneys stones.  The veteran reported that he 
experiences severe pain when the stones are passing down the 
ureter.  He indicated it could take up to three days for him 
to pass a stone.  He disclosed that he was fired from his job 
because in a six-month period he had missed about 12 days of 
work mostly due to passing kidney stones.  He indicated 
hemorrhoids were also a problem.  Physical examination of the 
anus and rectum revealed a very high-grade hypertonic anal 
sphincter.  Large, thrombosed, prolapsed, or irreducible 
hemorrhoids were not present.  He did have a rosette of soft, 
non-inflamed, non-irritated, non-thrombosed, non-prolapsing 
external hemorrhoid tissues, which are benign and quiescent.  
Abdominal x-rays of the kidney, ureter, and bladder from 
March 2002, were interpreted to show no stones.  The examiner 
opined that when the veteran is passing a stone, he is in a 
lot of pain and unable to work.  He opined the veteran was 
definitely having some problems, but the findings on 
examination were minimal.  He thought the veteran's 
hypertonic anal sphincter was the main area of concern.  The 
pertinent diagnostic impressions were as follows: (1) bland 
non-inflamed external hemorrhoidal tissue without evidence of 
thrombosis, prolapse, or severe bleeding; (2) hypertonic anal 
sphincter, cause undetermined-fissures and superficial anal 
ulceration are suspected, but not found; and (3) recurrent 
kidney stones, which might possibly be familial-veteran has 
a brother who also has a similar problem.


II.  Analysis

Increased Evaluation for Hypercalcinuria with Recurrent 
Stones

The veteran's service connected hypercalciuria with stones is 
currently evaluated by analogy as 10 percent disabling under 
38 C.F.R. § 4.115(b), Diagnostic Code 7509 (Hydronephrosis).  

Symptoms of only an occasional attack of colic, which is not 
infected and does not require catheter drainage, are 
evaluated as 10 percent disabling.  Frequent attacks of colic 
requiring catheter drainage warrant a 20 percent evaluation.  
Frequent attacks of colic with infection (pyonephrosis) and 
impairment of kidney function warrant a 30 percent 
evaluation.  Severe symptoms are rated as renal dysfunction.  
38 C.F.R. § 4.115(b), Diagnostic Code 7509 (2003).

Review of the record indicates that the veteran's 
hypercalcinuria is treated by diet and occasional medication.  
In this regard, the Board notes the veteran's lapse in 
following recommended treatment, as noted in VA outpatient 
records.  The veteran indicates that stones have also been 
removed by a "basked clamp," but VA outpatient records show 
no use of catheters.  Records reveal the disorder is 
manifested primarily by extreme pain when a stone is being 
passed through the ureter.  There is no indication of 
complications, such as infection or impairment of kidney 
function.  The July 2001 VA examiner's review of the 
veteran's medical records reflects that he has had "many, 
many" stones since 1969/1970.  Although the veteran's tepid 
compliance with recommended treatments casts some doubt on 
the severity of his hypercalcinuria with recurrent stones, it 
is clear from the VA examiner's reports that the veteran has 
stones on a frequent basis, which cause severe pain when 
passing.  Due to the frequency of colic, the Board finds that 
the resulting disability from service-connected 
hypercalcinuria with recurrent stones more closely 
approximates the criteria for a 20 percent evaluation.  
38 C.F.R. § 4.7.  The veteran does not meet the criteria for 
a 30 percent evaluation because his attacks of colic are not 
accompanied by infection (pyonephrosis) and impairment of 
kidney function.


Increased Evaluation for Hemorrhoids

The veteran's service-connected hemorrhoid condition has been 
evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (Hemorrhoids).  

Under this diagnostic code, a 10 percent evaluation is 
assigned for large hemorrhoids or thrombotic hemorrhoids that 
are irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when hemorrhoids are manifested by symptoms of persistent 
bleeding and with secondary anemia or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2003).

Review of the record fails to substantiate an increased 
evaluation for hemorrhoids.  Findings on both VA examinations 
indicate the veteran's hemorrhoids are not large or 
thrombotic, or irreducible with excessive tissue.  
Consequently, the veteran does not meet the criteria for a 10 
percent evaluation under Diagnostic Code 7336.  Although some 
bleeding was noted in July 2001, findings during the March 
2003 examination were minimal.  Moreover, there is no 
evidence that reflects a diagnosis of secondary anemia.  The 
Board observes that fissures were suspected, but the examiner 
related them to another condition, which has not been 
connected to service.  Consequently, the Board finds the 
veteran's service connected hemorrhoids do not warrant a 30 
percent evaluation.  The preponderance of the evidence is 
against the claim; accordingly, reasonable doubt is not for 
application.


Increased Evaluation for Perforated Left Tympanic Membrane

The veteran's service connected perforated left tympanic 
membrane is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (Tympanic membrane, perforation of).  
Under this diagnostic code, only a noncompensable evaluation 
is provided.  There is no allegation that this disability 
requires extraschedular rating and the Board does not find 
any evidence that would substantiate it.  The medical 
evidence is undisputed that the veteran does not currently 
have a perforated left tympanic membrane.  Consequently, the 
preponderance of the evidence is overwhelmingly against an 
increased evaluation based on service connected left 
perforated tympanic membrane.


ORDER

A 20 percent evaluation for hypercalcinuria with recurrent 
stones is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Increased evaluation for hemorrhoids is denied.

Increased evaluation for perforated left tympanic membrane is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



